             Case 4:20-cv-01305-JM Document 5 Filed 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GEORGE ONNIE McCLAIN III                                                       PLAINTIFF
ADC #144982

v.                                 No: 4:20-cv-01305 JM


TIM RYLES, et al.                                                            DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 10th day of December, 2020.


                                                   UNITED STATES DISTRICT JUDGE
